13-444
Tucker v. MTA Long Island Rail Road

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

 RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
 SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
 BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
 WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
 CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
 “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT
 ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
31st day of October, two thousand thirteen.

PRESENT:
            ROSEMARY S. POOLER,
            GERARD E. LYNCH,
            CHRISTOPHER F. DRONEY,
                  Circuit Judges.
_____________________________________

KENNETH STEVEN TUCKER,

                              Plaintiff-Appellant,

               v.                                                   No. 13-444-cv

MTA LONG ISLAND RAIL ROAD, IBEW
LOCAL UNION 589, MARILYN KUSTOFF,
MANAGER OF MAINTENANCE OF
EQUIPMENT, TRIALS, INVESTIGATIONS AND
GRIEVANCES, A. MICHELETTI, ASSISTANT
MANAGER, PERSONNEL ADMINISTRATION
AND SUPPORT, DR. TEEMAROLI, MEDICAL
DEPARTMENT OF THE LONG ISLAND
RAILROAD,

                              Defendants-Appellees,
MARY JENNINGS MAHON, VP GENERAL COUNSEL,

                        Defendant.
_____________________________________


For Appellant:                                Andrew J. Schatkin, Law Offices of Andrew J.
                                              Schatkin, Jericho, NY

For Appellees:                                Kevin Patrick McCaffrey, Esq. (Richard L. Gans,
                                              Vice President/General Counsel and Secretary, on
                                              the brief), The Long Island Rail Road Company,
                                              Law Department, Jamaica, NY, for Metropolitan
                                              Transportation Authority and the Long Island Rail
                                              Road Company, Marilyn Kustoff, and Antonia
                                              Micheletti.

     Appeal from a judgment of the United States District Court for the Southern District of
New York (Oetken, J.).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court is AFFIRMED.

       Appellant Kenneth Steven Tucker appeals from the district court’s judgment dismissing
his employment discrimination action as time-barred. We assume the parties’ familiarity with
the underlying facts, the procedural history of the case, and the issues on appeal.

       We review de novo a district court’s dismissal of a complaint pursuant to Rule 12(b)(6),
construing the complaint liberally, accepting all factual allegations in the complaint as true, and
drawing all reasonable inferences in the plaintiff’s favor. See Chambers v. Time Warner, Inc.,
282 F.3d 147, 152 (2d Cir. 2002). Here, an independent review of the record and relevant case
law reveals that the district court properly dismissed Tucker’s claims as time-barred. We affirm
for substantially the same reasons stated by the district court in its thorough January 4, 2013
decision.

      We have considered all of Tucker’s arguments and find them to be without merit.
Accordingly, we AFFIRM the judgment of the district court.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 2